Title: Meriwether Lewis’s Classification of Army Officers, [after 24 July 1801]
From: Lewis, Meriwether
To: 


               
                  [after 24 July 1801]
               
               Explanation of the notes set opposite (in the column of remarks) to the names of the several officers composing the Army of the United States.—
               
                  
                     
                        
                           
                        
                     
                     Denotes
                     such
                     officers
                     as are of the 1st. Class, as esteemed from a superiority of genius & Military proficiency.
                  
                  
                     
                        
                           
                        
                     
                     ditto
                     .   .
                     ditto
                     second class, respectable as Officers, but not altogether entitled to the 1st. grade—
                  
                  
                     
                        
                           
                        
                     
                     
                  
                  
                     
                        
                           
                        
                     
                     ditto
                     .   .
                     ditto.
                     Republican.
                  
                  
                     
                        
                           
                        
                     
                     ditto
                     Officers whose political opinions are not positively ascertained
                  
                  
                     
                        
                           
                        
                     
                     ditto
                     Political apathy.
                  
                  
                     ditto
                     Opposed to the Administration, otherwise respectable officers.
                  
                  
                     
                        
                           
                        
                     
                     ditto
                     opposed to the Administration more decisively.—
                  
                  
                     
                        
                           
                        
                     
                     ditto
                     ditto most violently to do. and still active in its vilification.
                  
                  
                  
                     
                        
                           
                        
                     
                     ditto.
                     professionally the soldier without any political creed—
                  
                  
                     
                        
                           
                        
                     
                     ditto.
                     unworthy of the commissions they bear—
                  
                  
                     
                        
                           
                        
                     
                     ditto
                     unknown to us.—
                  
               
            